DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, extension/retraction of the cable (see claim 1), and a pulley (see claim 9) must be shown or the features canceled from the claims.  (E.g. figures 4 and 5 show a different structure).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” has been used to designate both a structural member (figure 3) and a load suspension line (figures 4-5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-2 and 6-8 rejected under 35 U.S.C. 103 as being unpatentable over International Patent document No. WO 2008/009352 (hereinafter “Trede”) in view of US patent application publication No. 2010/0018055 (hereinafter “Lynderup”).
Regarding claim 1 Trede discloses a blade crane comprising:
a blade coupler (14);
an arm (10) extending outward from said blade coupler (14);
a cable (7) coupled to said arm (10), wherein said cable (7) is elongated and allowed to extend and retract;
wherein coupler supports (S, see annotated figure below) coupled to said blade coupler;

    PNG
    media_image1.png
    245
    689
    media_image1.png
    Greyscale

Trede, Annotated Figure 1b
wherein said blade coupler (14) is coupled to a blade (12) via said coupler supports (S).
Trede fails to disclose how the arm is attached to the blade (i.e. in the embodiment of figures 1a-1c).  Lynderup teaches a similar wind turbine blade (3) and an attachment (9) thereon with an associated cable (13).  Lynderup further teaches It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure the arm of Trede to its blade using at least one strap (flat rope), as shown by Lynderup, in order to provide a fast and easy attachment point.
Regarding claim 2 modified Trede teaches the above blade crane, and further discloses wherein said blade coupler (14) comprises a curved surface (see figure 1b).
Regarding claim 6 modified Trede teaches the above blade crane, and further discloses  wherein blade (12) is located on a wind turbine (W, see figure 1c), wherein said wind turbine (W) comprises a vertical pole (it is assumed W is the same as in figure 3b), at least three blades (it is assumed W is the same as in figure 3a), and a turbine (W).
Regarding claim 7 modified Trede teaches the above blade crane, and further discloses wherein said turbine (W) comprises a turbine winch (9).
Regarding claim 8 modified Trede teaches the above blade crane, and further discloses wherein said arm (10) is approximately perpendicular to said blade coupler (14).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Trede.
Regarding claim 9 modified Trede  teaches the above blade crane, but fails to show a pulley (in the embodiment of figures 1a-1c).  Pulleys are well known in the hoisting arts, as shown by Trede (embodiment of figures 3a-3c).  The embodiment of figures 3a-c teaches a similar arm (20) wherein said arm (20) comprises a pulley (24) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a pulley to Trede (embodiment of figures 1a-1c) in order to prevent the cable from scraping on the boom arm, and thereby reduce wear.

Response to Arguments
Applicant's arguments filed 01/07/22 have been fully considered but they are not persuasive.
On pages 4-5 Applicant misquotes the Office as requiring the drawings to show “all elements within the same embodiment or specie.”  This is, respectfully, incorrect.  The requirement is that all claimed subject matter be shown, in this case the extension/retraction of the cable of claim 1, and the pulley of claim 9.  This is considered necessary to facilitate understanding of the patented subject matter.
Applicant argues (page 7) that reference “Trede already discloses a system for coupling to the blade,” pointing to element 16 of Trede.  This is, respectfully, an incomplete analysis of Trede.  Element 16 is only used in reference to the embodiment of figures 2a-2c.  Notably, in the rejection (above) the embodiment of figures 1a-1c is relied upon by the Office.  This embodiment lacks both the sleeve 16 of the second embodiment, or the shackle on base 32 of the third embodiment.  
Trede does not spell-out in detail the method of attaching 14 to 12 in the embodiment of figures 1a-1c.  Instead this simple connection is left to the ordinary craftsperson to work out.  Thus a flexible member, such as that shown by Lynderup, . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/Examiner, Art Unit 3654                                                                                                                                                                                                        
/SANG K KIM/Primary Examiner, Art Unit 3654